ACCEPTED
                                                                                                2014-59033
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       5/29/2015 3:42:28 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                  NO. 2014-59033

                                           §                   RECEIVED IN
                                               IN THE DISTRICT COURT
EVELYN WYATT,                                                      1st COURT OF APPEALS
                                           §                           HOUSTON, TEXAS
Plaintiff,                                 §                       5/29/2015 3:42:28 PM
                                           §                       CHRISTOPHER A. PRINE
                                                                           Clerk
V.                                         §   55th JUDICIAL DISTRICT
                                           §
                                           §
CYNTHIA M. SIMON, JERRY L.
                                           §
SCHUTZA, JAIKSHIN S.
                                           §
BHAGIA and NANIK S. BHAGIA
                                           §
Defendants.                                §   HARRIS COUNTY, TEXAS

                               NOTICE OF APPEAL

         This Notice of Appeal is filed by Evelyn Wyatt, Appellant, a party to this

proceeding who seeks to alter the trial court’s Orders granting summary judgment in

favor of Defendants.

1. The trial court, cause number, and style of this case are shown in the caption above.

2. The Appealable Order by Trial Court was signed on March 3, 2015 along with

prior Orders granting summary judgment.

3. Plaintiff, Evelyn Wyatt desires to appeal all portions of the Orders granting

Summary Judgment.

4. This appeal is being taken to the 1 or 14th Court of Appeals, in Houston, Texas.

5. This notice of appeal is being filed by Evelyn Wyatt.




Notice of Appeal                                                                   Page 1
                                      Respectfully submitted,
                                      Law Offices of Brett L. Bigham, PLLC

                                      By: /s/Brett L. Bigham
                                      Brett L. Bigham
                                      Texas Bar No. 02312720
                                      100 N. College St., Ste. 404
                                      P.O. Drawer B
                                      Waxahachie, Texas 75168
                                      Tel. (972)938-9303
                                      Fax. (469)548-6862
                                      Email: brettbigham@yahoo.com
                                      Attorney for Evelyn Wyatt


                          CERTIFICATE OF SERVICE

       I hereby certify on May 29, 2015that a true and correct copy of the foregoing
Plaintiff’s Notice of Appeal has been served as follows:

Carl T. Schultz                                    Via Eservice and fax
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046

Jerry L. Schutza                                   Via Eservice and fax
Attorney at Law
11 Greenway Plaza, Ste. 2820
Houston, TX 77046

H. Miles Cohn                                       Via Eservice and fax
Crain Caton & James, PC
1401 McKinney, Ste. 1700
Houston, TX 77010

                                      By: /s/Brett L. Bigham
                                      Brett L. Bigham

Notice of Appeal                                                               Page 2